Citation Nr: 0520095	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-08 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic rhinosinusitis with mucous retention cyst, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to a higher initial evaluation for service-
connected right eye disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from September 1979 to October 
1988.  

This appeal arises from rating decisions of the Montgomery, 
Alabama Regional Office (RO).  In June 2001, the RO denied 
the veteran's claim of entitlement to an increased rating for 
service-connected chronic rhinosinusitis with mucous 
retention cyst, evaluated as 10 percent disabling.  In August 
2001, the RO denied claims of entitlement to service 
connection for a right eye disability, and post-traumatic 
stress disorder (PTSD).  In October 2003, the Board remanded 
the claims for additional development.  In March 2005, the RO 
granted service connection for a right eye disability.  

The issues of entitlement to service connection for post-
traumatic stress disorder, and entitlement to a higher 
initial evaluation for service-connected right eye 
disability, are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran's service-connected chronic rhinosinusitis with 
mucous retention cyst is productive of chronic pain and 
sinusitis, but is not shown to be productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected chronic rhinosinusitis with mucous 
retention cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.97, 
Diagnostic Codes 6501, 6513 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased rating is warranted for 
his service-connected chronic rhinosinusitis with mucous 
retention cyst.  

As for the history of the veteran's chronic rhinosinusitis 
with mucous retention cyst, see 38 C.F.R. § 4.1 (2004), the 
veteran's service medical records show that he was treated 
for sinusitis on two occasions.  A November 1990 VA 
examination report contains impressions that included right 
maxillary antral retention cyst and probable chronic 
rhinosinusitis.  Reports from James M. McQueen, M.D., dated 
in September 1999, show that the veteran was noted to have a 
nasal deviation to the left with a 100 percent obstruction, 
and that he underwent a nasal septoplasty, laser reduction of 
inferior turbinates, and outfracture of inferior turbinates.  
The postoperative diagnoses were nasal septal deviation, and 
nasal turbinate hypertrophy.  In October 1999, Dr. McQueen 
noted that the veteran "has really done quite well and we 
are going to release him from our care."  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In September 1989, the RO granted service connection for 
mucous retention cyst, right maxillary antrum.  Under 38 
C.F.R. § 4.97, Diagnostic Code 6513, chronic maxillary 
sinusitis is to be rated under the General Rating Formula for 
Sinusitis, which provides that a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician.  

In November 2000, the veteran filed his claim.  In June 2001, 
the RO denied the claim.  The medical evidence for 
consideration in this case consists of VA and non-VA 
treatment reports, dated between November 1999 and 2002.  See 
38 C.F.R. § 3.400(o)(2).  This evidence shows that the 
veteran received treatment for a variety of complaints, to 
include cough, and a feeling that his throat was closing up.  
He reported using smokeless tobacco, and was repeatedly 
advised to quit.  A February 2000 VA progress notes includes 
impressions of "allergic rhinitis, occasional now."  A 
March 2000 report from Dr. McQueen shows that the veteran 
reported working around paint and fumes and other strong 
odors, with complaints of crusting.  He reported that he 
could breath much better than before his surgery.  The 
impression was nasal irritation, which Dr. McQueen related to 
his workplace exposure to strong fumes.  

A VA examination report, dated in November 2000, shows that 
the veteran complained of rhinitis, a small amount of 
bleeding when blowing his nose, and nasal congestion in the 
morning.  He complained that he was not any better than prior 
to his September 1999 surgery.  On examination, the 
turbinates were boggy, and there was moderate rhinorrhea.  
There was no pharyngeal exudate, and the nasal passages were 
patent, although the left was minimal.  X-rays revealed 
probable chronic sinusitis involving the ethmoidal and right 
maxillary sinus, and enlarged nasal turbinates on the right.  
The diagnosis was chronic pain and sinusitis.  

A VA eye examination report, dated in July 2001, shows that 
the veteran reported that he occasionally used Patanol for 
allergies, and that although he had had trouble with paint 
fumes at work, "They changed the type of paint at work so 
there is no trouble now."  

A February 2002 statement from Dr. McQueen reports that the 
veteran had "recently" undergone surgery for chronic 
sinusitis  (presumably this is a reference to the 1999 
surgery), and that he, "has been suffering from chronic 
sinus infections which have required the use antibiotics.  He 
has had medical therapy at least four times per year, and has 
undergone surgery since he [sic] failed medical therapy.  I 
would consider him someone who suffered with chronic sinus 
problems and hopefully this will help clarify his 
situation."  

A VA eye examination report, dated in March 2004, notes a 
history of "Surgical repair for misaligned nasolacrimal duct 
and cyst removal from sinus improved epiphoria, breathing and 
sense of smell.  Surgeons in Dothan have released him for any 
further follow-up."  The report notes that the veteran used 
artificial tears and Patanol eye drops for allergic 
conjunctivitis symptoms.  

The Board finds that the claim must be denied.  The evidence 
is insufficient to show that the veteran has had three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  In this 
regard, although Dr. McQueen's February 2002 letter states 
that the veteran requires antibiotics, there are no records 
of treatment to show that the requisite number and severity 
of symptoms have been shown (i.e., three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment).  
Dr. McQueen's records indicate that in March 2000, the 
veteran reported that he had had some nasal irritation due to 
being around fumes at his employment.  However, there is no 
record of any treatment by Dr. McQueen after March 2000 (the 
Board notes that the veteran failed to respond to VCAA 
letters, dated in April 2003 and March 2004, by providing 
authorizations for the release of additional treatment 
records).  In addition, in the July 2001 VA eye examination 
report the veteran reported that workplace fumes were no 
longer a problem.  Finally, to the extent that the veteran 
may have right eye symptoms associated with chronic 
rhinosinusitis with mucus retention cyst, service connection 
is currently in effect for a chronic right eye disability.  
He may not therefore be compensated for those symptoms in his 
evaluation for the disability in issue.  See 38 C.F.R. § 4.14 
(2004).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for rating 
in excess of 10 percent for chronic rhinosinusitis with 
mucous retention cyst.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Under 38 C.F.R. § 
4.97, Diagnostic Code 6522, a 30 percent disability 
evaluation is for application where the evidence demonstrates 
polyps.  In this case, there is no medical evidence to show 
that the veteran has polyps.  Finally, the Board notes that 
it appears that the RO applied 38 C.F.R. § 4.97, DC 6501 
(1995) as a part of its analysis.  However; this diagnostic 
code was replaced by revised criteria which are discussed 
above, and which became effective on October 7, 1996.  As the 
veteran filed his claim in November 2000, this diagnostic 
code is not for application.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in April 
2003, and March 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  There is no record that any of these forms were 
ever submitted in response.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the March 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for service-connected 
chronic rhinosinusitis with mucous retention cyst is denied.  


REMAND

In a statement, received in April 2005, the veteran reported 
that he had been diagnosed with PTSD at the Montgomery, 
Alabama, VA Medical Center (VAMC) in 2004 and 2005.  However, 
the most recent PTSD treatment records in the claims files 
are dated in 2002.  On remand, an attempt should be made to 
obtain any outstanding records from the Montgomery VAMC.  See 
38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995).

The veteran asserts that he has PTSD as a result of five 
members of his unit being in a motor vehicle accident on or 
about June 9, 1985 in which they hit a concrete barrier at 
Ramstein Air Force Base.  The veteran does not assert that he 
witnessed the accident; he argues that he feels guilty 
because he was supposed to have gone on the trip.  He asserts 
that one of the men in the accident, a friend of his 
identified as SSG (staff sergeant) James E. Taylor, was 
killed.  The other four servicemen were not identified.  

Where the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part IV, 
paragraph 11.38(b)(3) (Change 65, October 28, 1998).

In this case, the RO denied the claim after noting that the 
veteran failed to respond to a request for additional 
evidence, and that there was no verified stressor.  See March 
2005 SSOC.  However, Veterans Benefits Administration (VBA) 
Manual M21-1 provides that, "A denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by the ESG or Marine Corps."  Veterans Benefits 
Administration Manual M21- 1, Part VI, Change 61, para. 11.38 
(f) (4).  In this case, the RO has not make an attempt to 
verify the claimed stressor with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
ESG).  On remand, this should be attempted.  

The Board notes that the veteran has not identified his unit 
at the time of the alleged stressor, and that his personnel 
file is not of record.  On remand, the veteran's personnel 
file should be obtained.  

Whether or not the claimed stressor is a sufficient stressor 
to cause PTSD is a clinical determination for an examining 
mental health professional.  See Cohen v. Brown, 10 Vet. App. 
128, 141 (1997).  In this case, it does not appear that the 
veteran has been afforded a PTSD examination.  If otherwise 
warranted as outlined below, the veteran should be scheduled 
for a PTSD examination.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

With regard to the issue of entitlement to a higher initial 
evaluation for a chronic right eye disability, in March 2005, 
the RO granted service connection for this disability, 
evaluated 0 percent disabling (noncompensable), with an 
effective date of January 11, 2001 for service connection.  
In a letter, received in March 2005, the veteran expressed 
disagreement with his noncompensable evaluation.  This letter 
is a timely notice of disagreement on the issue of 
entitlement to a higher initial evaluation for a right eye 
disability.  See 38 C.F.R. § 20.201 (2004); see generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the RO 
has not issued a statement of the case on the issue of 
entitlement to a higher initial evaluation for a right eye 
disability, he has not been given notice of the applicable 
criteria, see 38 C.F.R. § 4.84a, Diagnostic Code 6079, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should issue the veteran and 
his representative a statement of the 
case specifically with regard to the 
issue of entitlement to a higher initial 
evaluation for his service-connected 
right eye disability.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on this issue.

2.  The RO should obtain the veteran's 
personnel file from the appropriate 
service department.  

3.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's claimed 
stressor.  The RO should provide USASCRUR 
with a description of the veteran's 
claimed stressor: on or about June 9, 
1985, five men from the veteran's motor 
pool unit were involved in a motor 
vehicle accident when they hit a concrete 
barrier at Ramstein Air Force Base; four 
soldiers were injured and one soldier, 
SSG James E. Taylor, was killed.  The RO 
should provide USASCRUR with copies of 
the veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

4.  If, and only if, it is determined 
that the claimed stressor has been 
verified, make arrangements for the 
veteran to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


